NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY CORNIEL,                                No. 20-16296

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00157-MMD-
                                                WGC
 v.

CANDACE, Physician; et al.,                     MEMORANDUM*

                Defendants-Appellees,

and

NAPH CARE; WCDF,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                              Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Nevada state prisoner Anthony Corniel appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging inadequate

medical care while he was a pretrial detainee at Washoe County Detention Facility.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Gordon v.

County of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Corniel

failed to raise a genuine dispute of material fact as to whether defendants’

treatment of his right-hand injury was objectively unreasonable. See id. at 1125

(setting forth elements of a pretrial detainee’s medical care claim under the

Fourteenth Amendment).

      The district court did not abuse its discretion in denying Corniel’s request

for an extension of time to oppose the motion for summary judgment because

Corniel failed to demonstrate good cause or excusable neglect. See Ahanchian v.

Xenon Pictures, Inc., 624 F.3d 1253, 1258-60 (9th Cir. 2010) (setting forth

standard of review and balancing test to determine whether a party’s failure to

meet a deadline constitutes excusable neglect).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-16296